Citation Nr: 1203510	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  05-34 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served in the National Guard from April 1953 to April 1963, with several periods of active duty for training (ACDUTRA), to include from September 30, 1962, to October 9, 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the above claim.

In July 2009, the Board denied service connection for bilateral hearing loss.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), the Court vacated the Board's decision and remanded the matter to the Board in a March 2010 Order. 

In September 2010, the Board remanded the matter to the RO for the purpose of providing the Veteran with an adequate VA audiological examination.  In September 2011, the Board requested a Veterans' Health Administration (VHA) expert opinion.  This opinion was received in October 2011.  

The February 2009 VA examination report raises the issue of entitlement to service connection for tinnitus.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss was incurred in, or caused by, his military service. 

CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  In this decision, the Board grants service connection for bilateral hearing loss.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with the duty to notify and assist, the Court's March 2010 Order vacating and remanding the Board's July 2009 decision, or the Board's September 2010 Remand order is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran contends that he currently suffers from bilateral hearing loss due to noise exposure from firing rocket-propelled anti-tank weapons, the M1 rifle, and the M3 submachine gun without hearing protection during his periods of ACDUTRA with the National Guard.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a)(d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505; 38 C.F.R. § 3.6(c)(3)

Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (holding that proof of direct service connection may entail proof that exposure during service caused the malady that appeared many years later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (holding that service connection can still be established even when a Veteran did not have a particular condition diagnosed during service or for many years thereafter).  

In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see generally 38 C.F.R. § 3.303.  

Lastly, service connection may be presumed for certain chronic diseases, including organic diseases of the nervous system such as hearing loss, that are manifested to a compensable degree within one year of separation from service, provided the Veteran served 90 days or more during a period of war or after December 31, 1946, even when there is no record or evidence of the disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" when evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Hickson, 12 Vet. App. at 253.  A lay witness is also competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, as well as, if applicable, the demeanor of the witness if oral testimony is given.  Caluza, 7 Vet. App. at 511.  The Board may also consider the effect of self-interest.  Pond v. West, 12 Vet. App. 341, 345 (1999).

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran suffers from a current bilateral hearing loss disability.  All hearing tests of record show auditory thresholds above 40 decibels at all relevant frequencies.  38 C.F.R. § 3.385.  See January 2004 audiogram; February 2009 VA examination report; September 2010 VA examination report.  Furthermore, the Veteran's statements establish noise exposure from heavy weapons fire in service.  He is competent to testify to noise exposure in service.  See Grottveit, 5 Vet. App. at 93.  His testimony is credible as it is corroborated by his DD-214, which shows service in an armor division of a medium tank battalion.  Caluza, 7 Vet. App. at 511.

In October 2011, a VHA otolaryngologist reviewed the Veteran's claims folder and provided the opinion that his current bilateral hearing loss was due to a hostile acoustic environment during active service.  The otolaryngologist explained that there is growing evidence that inner ears can accumulate injury over time, and superposition of presbycusis, or age-related hearing loss, can often result in hearing loss that is more severe than expected from actuarial statistics.  The otolaryngologist further explained that recent elegant animal studies have shows that the inner ears may harbor substantial damage before permanent impairment of clinical thresholds is evident.

The opinion offered by the VHA otolaryngologist is highly probative as it based on a complete review of the relevant facts and data in the Veteran's claims folder and includes a fully articulated explanation of the otolaryngologist's sound reasoning that is based on the relevant medical literature.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-05 (2008).  The only other etiological evidence of record, the February 2009 and September 2010 VA examination reports, provide neither negative or positive support for service connection as neither examiner could provide an opinion without resort to speculation.  Fagan v. Shinseki, 573 F.3d 1282, 1289-90 (Fed. Cir. 2009).  Therefore, the medical evidence of record establishes a link between the Veteran's current bilateral hearing loss and noise exposure during his periods of ACDUTRA. 

Therefore, resolving any doubt in favor of the Veteran, the evidence establishes the existence of a current bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385, exposure to significant noise during periods of active service, and 


incurrence of bilateral hearing loss in service such that service connection for bilateral hearing loss is warranted. 


ORDER

Service connection for bilateral hearing loss is granted. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


